Exhibit 10.8

third AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

(B-1)

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (“Amendment”) is
executed this 20th day of October, 2017 (the “Amendment Effective Date”) among
WELLTOWER INC. (formerly known as Health Care REIT, Inc.), a corporation
organized under the laws of the State of Delaware (“Lender”), having its chief
executive office located at 4500 Dorr Street, Toledo, Ohio  43615‑4040, and each
of the borrower entities set forth on Schedule I (individually and collectively,
“Borrower”), each having its chief executive office located at 101 East State
Street, Kennett Square, Pennsylvania 19348.

R E C I T A L S:

A. Lender and Borrower have previously entered into an Amended and Restated Loan
Agreement (as amended, the “Loan Agreement”) dated as of December 22, 2016.

B. Concurrently herewith, Borrower and certain affiliates are making a partial
prepayment of the Loan and Lender is releasing certain of its collateral with
respect thereto.

C. Lender and Borrower desire to amend the Loan Agreement as set forth herein,
effective for all purposes as of the Amendment Effective Date.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions.  Any capitalized terms not defined in this Amendment shall have
the meanings set forth in the Loan Agreement.

 

2. Borrowers.  Schedule I of the Loan Agreement is hereby amended and restated
to read in its entirety as set forth on Schedule I attached hereto.

 

3. Release.  The entities identified as “Released Borrowers” on Schedule II
hereof are hereby released from all liability under the Loan Agreement and the
Loan Documents.

 

4. Legal Descriptions.  Exhibit A to the Loan Agreement is hereby amended by the
deletion therefrom of the Legal Descriptions of each facility listed on Schedule
II hereof.

 

5. Permitted Exceptions.  Exhibit B of the Loan Agreement is hereby amended by
the deletion therefrom of the Permitted Exceptions with respect to any facility
listed on Schedule II hereof.

 

6. Allocated Loan Amounts.  Exhibit I of the Loan Agreement is hereby amended
and restated to read in its entirety as set forth on Exhibit I hereto.

 





--------------------------------------------------------------------------------

 



7. Further Acts.  Borrower shall take such further actions as may be reasonably
requested by Lender from time to time hereafter to amend the Mortgages to
reflect the Loan allocation as set forth on Exhibit I hereto.  Lender shall take
such further actions as may be reasonably requested by Borrower from time to
time hereafter to evidence its release any of its collateral relating to the
facilities or entities listed on Schedule II hereto.

 

8. Affirmation.  Except as specifically modified by this Amendment, the terms
and provisions of the Loan Agreement are hereby affirmed and shall remain in
full force and effect. 

 

9. Binding Effect.  This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Lender and Borrower.

 

10. Further Modification.  The Loan Agreement may be further modified only by
writing signed by Lender and Borrower.

 

11. Counterparts.   This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original hereof, but all of which will
constitute one and the same document.

12. Guarantor.  This Amendment shall have no force or effect unless and until
each Guarantor has concurrently executed the attached consent of Guarantor.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 

225

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment as of the
date first set forth above.

 

WELLTOWER INC.

 

By: /s/ Justin Skiver

Justin Skiver, Authorized Signatory

 

 

 

EACH BORROWER LISTED ON SCHEDULE 1 HERETO

 

By: /s/ Michael Berg

Michael Berg, Assistant Secretary





--------------------------------------------------------------------------------

 



SCHEDULE 1:  BORROWERS

 

 

120 Murray Street Property LLC

279 Cabot Street Property LLC

740 Oak Hill Road Property LLC

1248 Hospital Drive Property LLC

300 Pearl Street Property LLC

400 29th Street Northeast Property LLC

4755 South 48th Street Property LLC



--------------------------------------------------------------------------------